DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The abstract of the disclosure is objected to because the abstract seems to a facsimile of abstract from the parent application.  The abstract should summarize the description and the claims of instant application.  Correction is required.  See MPEP § 608.01(b).

The use of the trademark ZERODUR™ has been noted in this application (para 0078, 0092, 0108, 0138).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
          
          The disclosure is objected to because it contains an embedded hyperlink and/or other
form of browser-executable code in para 0096 and 0097. Applicant is required to delete the
embedded hyperlink and/or other form of browser-executable code; references to websites
should be limited to the top-level domain name without any prefix such as http:// or other
browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 is directed to a substrate holder comprising a plurality of burls having a lower body portion and an upper body portion, and the upper body portions comprising CrN.  However, the specification does not disclose the upper body portions comprising CrN, and is a new matter not disclosed in the specification as originally filed. Para 00101 discloses that the upper portion of the burl comprises “particles of diamond, such as diamond-like carbon”, but does not disclose CrN.  Para 00132 and 00137 disclose that the burl may comprise CrN, but does not specifically disclose that the upper body portion of the burl comprises CrN.
	In order to expedite prosecution, it is assumed that the burl comprises CrN and not specifically the upper body portion.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 of U.S. Patent No. 11,376,663. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 16, claim 6 of the patent is directed to a substrate holder comprising a main body, a plurality of first burls on a first surface of the main body, wherein each comprises a lower body portion and an upper body portion comprising different material and burl comprising CrN and a plurality of second burls on a second side of the main body.
Regarding claim 31, claims 4 or 5 of the patent is directed to a substrate holder comprising a main body, a plurality of first burls on a first surface of the main body, wherein each comprises a lower body portion and an upper body portion comprising different material and a plurality of second burls on a second side of the main body wherein wherein the first and/or second burls each have a horizontal cross-sectional dimension in a range of about 200 μm to about 500 μm (claim 5) and/or wherein a spacing between first burls and/or between second burls is in a range of about 1.5 mm to about 3 mm (claim 4).

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,235,388. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 16, claim 8 of the patent is directed to a substrate holder comprising a main body, a plurality of first burls on a first surface of the main body, wherein each comprises a lower body portion and an upper body portion comprising different material and burl comprising CrN and a plurality of second burls on a second side of the main body.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 23-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mertens et al. (Mertens) (2006/0102849) in view of William (2008/0138504) and Matsui (2001/0033369).
Regarding claim 23, Mertens discloses a substrate holder (Fig. 2A) for use in a lithographic apparatus (Fig. 1), the substrate holder comprising:  a main body having (WT); a plurality of first burls (2) provide on a first side of the main body and having end surfaces to support a substrate (W); and a plurality of second burls (12) on the second side of the main body (see below).  Mertens also discloses the burls made of Zerodur (para 0091).  However, Mertens does not disclose wherein the plurality of first burls each comprise a lower body portion protruding from the first surface and an upper body portion above the lower body portion, the lower body portions comprise a different material from the upper body portions, and Mertens does not disclose that the main body has thickness in a range of about 1 mm to about 50 mm
William discloses disclose a substrate holder (Fig. 3A, 4) wherein the plurality of first burls each comprise a lower body portion (302) protruding from the first surface and an upper body portion (306) above the lower body portion, the lower body portions (Zerodur, para 0028) comprise a different material from the upper body portions, and the upper body portions comprise diamond-like carbon (para 0026, 0027).  Matsui discloses that typically the main body of the substrate support has thickness of several mm to several tens mm.  Therefore it would have been obvious to one of ordinary skill in the art to provide an upper body portion of different material of diamond-like carbon, which is resistant to wear since Zerodur is prone to wear as taught by William in para 0003 and to provide the common thickness of a typical substrate. holder main body of 1 mm to 50 mm.
    PNG
    media_image1.png
    6
    4
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    6
    4
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    274
    679
    media_image2.png
    Greyscale


Regarding claim 24, Mertens does not disclose wherein the main body is formed of a different material from the burls.  William discloses wherein the main body (304) is formed of Zerodur (para 0022) and the burl (302, 306) made of Zerodur and diamond-like carbon (para 0026-0028).  Therefore it would have been obvious to one of ordinary skill in the art to provide different material for the main body and the burls in order to protect the burls from wear as taught by William. 
Regarding claim 25, Mertens discloses wherein the main body comprises at least one selected from: Zerodur, cordierite, SiC, AIN, SiSiC, ceramic and/or glass-ceramic (para 0091).
Regarding claim 26, Mertens discloses wherein the plurality of first burls project from the main body by a distance selected from the range of from 1 to 250 μm (para 0064, H0 is 0.1-0.2 mm, para 0071, H1 is 0.2-1.0 mm).
Regarding claim 27, Mertens discloses wherein the first burls each have a cylindrical or tapered shape (para 0064, 0065).
	Regarding claim 28, although Mertens does not explicitly disclose the number of first burls across the substrate holder, Mertens discloses the diameter of the burls (para 0071, “diameter D1”, “0.05-1.0 mm”) and the space between the burls ((Fig. 7, para 0071, “distance HH” “1-10 mm”).  Therefore with the typical size of a substrate, it would have been obvious to one of ordinary skill in the art to provide more than 10,000 burls to support the substrate.
Regarding claim 29, Mertens does not disclose wherein the upper body portions comprise diamond or diamond-like carbon.  William discloses upper body portion (306) of diamond-like carbon (Fig. 4).  Therefore it would have been obvious to one of ordinary skill in the art to provide the upper body portion of diamond-like carbon in order to protect the burls from wear.
Regarding claim 30, Mertens in view of William discloses a lithographic apparatus (Fig. 1, Mertens) comprising the substrate holder according to claim 21.
Regarding claim 31-33, Mertens discloses a substrate holder (Fig. 2A) for use in a lithographic apparatus (Fig. 1), the substrate holder comprising:  a main body having (WT); a plurality of first burls (2) provide on a first side of the main body and having end surfaces to support a substrate (W); and a plurality of second burls (12) on the second side of the main body (see above), wherein the first and/or second burls each have a horizontal cross-sectional dimension in a range of about 200 μm to about 500 μm (Fig. 7, para 0071, “diameter D1”, “0.05-1.0 mm”) and/or wherein a spacing between first burls and/or between second burls is in a range of about 1.5 mm to about 3 mm (Fig. 7, para 0071, “distance HH” “1-10 mm”).  Mertens also discloses the burls made of Zerodur (para 0091).  However, Mertens does not disclose wherein the plurality of first burls each comprise a lower body portion protruding from the first surface and an upper body portion above the lower body portion, the lower body portions comprise a different material from the upper body portions.
William discloses disclose a substrate holder (Fig. 3A, 4) wherein the plurality of first burls each comprise a lower body portion (302) protruding from the first surface and an upper body portion (306) above the lower body portion, the lower body portions (Zerodur, para 0028) comprise a different material from the upper body portions, and the upper body portions comprise diamond-like carbon (para 0026, 0027).  Therefore, it would have been obvious to one of ordinary skill in the art to provide an upper body portion of different material of diamond-like carbon, which is resistant to wear since Zerodur is prone to wear as taught by William in para 0003.
Regarding claim 34, Mertens does not disclose wherein the upper body portions comprise diamond or diamond-like carbon.  William discloses upper body portion (306) of diamond-like carbon (Fig. 4).  Therefore it would have been obvious to one of ordinary skill in the art to provide the upper body portion of diamond-like carbon in order to protect the burls from wear.
Regarding claim 35, Mertens in view of William discloses a lithographic apparatus (Fig. 1, Mertens) comprising the substrate holder according to claim 21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van de Ven et al. (EP 3882700) discloses burls for substrate support comprising CrN (para 0071); however, it is not available as a prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	November 18, 2022